Citation Nr: 1143310	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to more than an initial rating of 30 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in July 2010 at which time it was remanded for further development.  While the case was in remand status, the rating for the disability was increased to 30 percent, from the effective date of service connection.  This did not satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's GERD and IBS have been primarily manifested by alternating diarrhea and constipation, with more or less constant abdominal distress; the disorders are not productive of significant weight loss, malnutrition, anemia, hematemisis, melena, or impairment of overall health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GERD with IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7319, 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required VCAA notice by a letter mailed in November 2006, prior to the initial adjudication of the claim.   

In addition, pertinent records have been obtained and the Veteran was afforded adequate VA examinations..  He was also afforded a hearing before the undersigned Veterans Law Judge.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

The Veteran's disability is currently evaluated as 30 percent disabling pursuant 38 C.F.R. § 4.114, Diagnostic Code 7319.  Ratings under diagnostic codes 7301 to 7329, inclusive, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114

Under Diagnostic Code 7319, the maximum rating of 30 percent is warranted for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Under Diagnostic Code 7346, hiatal hernia warrants a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent may be assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By an August 2007 rating decision, the RO granted service connection for GERD, also claimed (IBS), and assigned a noncompensable evaluation, effective November 14, 2006.  The Veteran appealed, asserting that his disability warranted a higher rating.  Additionally, the Veteran asserted that his IBS warranted a separate compensable rating.  A May 2011 rating decision granted the Veteran a 30 percent rating for GERD, also claimed as IBS, effective November 14, 2006.  As noted above, this did not satisfy the Veteran's appeal.

VA treatment records dated from 2006 to 2007 reflect treatment for GERD with good results with medication.  A November 2006 VA treatment record notes that the Veteran reported an intentional 40 pound weight loss in the last year and denied symptoms of nausea, vomiting, dysphagia, change in bowel movements, rectal bleeding, or hemorrhoids.  An assessment of stable GERD was provided.

The Veteran was afforded a general VA examination in March 2007.  The Veteran reported symptoms of GERD including heartburn, coughing and stomach aches that were intermittent with remissions, and controlled with medication.  The Veteran reported taking medications for approximately two to three days, every six weeks, as well as Tums several days a week for mild symptoms.  The Veteran also complained of symptoms of IBS, including severe abdominal pain lasting 20 minutes, that were intermittent with remissions.  Currently, the Veteran reported gastrointestinal symptoms including diarrhea, constipation, indigestion, and heartburn, but denied symptoms of nausea, vomiting, and abdominal swelling.  The Veteran also reported alternating between constipation and diarrhea with two episodes per month of diarrhea and the majority of the time having constipation.  There was no evidence or history of regurgitation, jaundice, fecal incontinence, dysphagia, hemetemesis, melena, pancreatitis, or gallbladder attacks.  Examination revealed normal bowel sounds, with no palpable mass, no hernia, normal liver and spleen, no abdominal guarding, and no ascites.  The Veteran did have mild epigastric tenderness and mild periumbilical tenderness.  Diagnoses of GERD and IBS were provided, and the examiner noted that neither diagnosis had significant effects on occupation or usual daily activities.

An April 2008 private treatment record indicates that the Veteran complained of acid reflux and IBS.  The Veteran reported a history of IBS, but also reported regular bowels, without problems with constipation or diarrhea.  However, he did report some right-sided abdominal pain.  The Veteran also reported losing a good deal of weight, but indicated that the loss was intentional and related to his change in diet and increased activity level.  The Veteran also only took his medication for GERD for two or three days as needed.  An impression of GERD was provided and the nurse stated that she was not really convinced that the Veteran actually had IBS as there were no precipitating factors.

An April 2008 VA record notes that the Veteran was currently under the care of a GI specialist, with a recent change in medications that was reportedly effective.  The Veteran had a 20 pound weight gain since his previous visit.  An impression of stable GERD was noted.  An August 2008 treatment record also notes that the Veteran's GERD was stable.

A September 2008 VA treatment record notes complaints of an upset stomach and chronic acid reflux despite taking his prescribed medication.

The Veteran was afforded another VA examination in October 2008.  The Veteran reported symptoms including abdominal cramping weekly, rare diarrhea, predominate constipation, and bloating.  Episodes occurred about every one to two months and lasted for minutes.  There was no history of hospitalization, surgery, trauma to the digestive system, neoplasm, hernia, or tuberculosis of the peritoneum.  Examination revealed a soft, non-distended abdomen with normoactive bowel sounds and no hernia present.  There was diffuse mild tenderness to palpation, particularly over the right lower and left upper quadrants.  The examiner provided a diagnosis of IBS with some mild affects on activities of daily living.  

The Veteran also reported symptoms associated with GERD including recurrence of daily symptoms despite being on ranitidine plus omeprazole.  The Veteran denied hematemesis or coffee ground emesis, and melena, but did notice some hematochezia without a history of hemorrhoids.  There were no history of hospitalization or surgery related to the esophagus, no trauma to the esophagus, and no esophageal neoplasm.  The Veteran reported experiencing nausea several times a week, and vomiting less than weekly, related to certain foods.  There was also a history of dysphagia at least monthly, as well as a history of esophageal distress accompanied by pain occurring less than weekly.  The Veteran also reported daily heartburn and weekly regurgitation of clear fluid.  Physical examination revealed that the Veteran was in overall good health with no signs of anemia, significant weight loss or malnutrition.  The examiner provided a diagnosis of GERD with some mild affects on activities of daily living.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2010.  During his hearing the Veteran testified that he took medication twice a day for his GERD, as well as occasional stool softeners to relieve constipation.  He reported that his current symptoms included regurgitation, heavy chest pain, cycles of constipation and diarrhea, abdominal cramping, gas, and bloating.  The Veteran stated that he felt his IBS was the predominate of the two disabilities as he felt it was more severe than the GERD.

The Veteran submitted a May 2010 letter from J.D.J., PA-C, indicating that he had treated the Veteran for gastric reflux and frequent episodes of diffuse abdominal pain and cramping.  The physician's assistant noted that the Veteran continued to occasionally complain of similar symptoms.  

A June 2010 VA treatment record notes that the Veteran's GERD was stable on current prescription.  A July 2010 VA treatment record notes complaints of tenderness over the abdomen, but examination showed a soft, non-distended abdomen with positive bowel sounds and negative rebound.

October 2010 treatment records note complaints of constipation for three to four days and worsening acid reflux.  The Veteran also complained of moderate to severe abdominal pain.  Examination revealed a soft, tender abdomen, especially in the right lower quadrant, with positive bowel sounds.  Rebound was equivocal and non-distended.  An assessment of rule out appendicitis, and constipation was provided.  An abdominal CT scan to rule out appendicitis showed a normal study.  

The Veteran was afforded a final VA examination in October 2010.  The Veteran reported current symptoms related to his GERD, including heart burn, chest pain occurring on a daily basis, nausea, and abdominal pain.  The examiner noted that there was no history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, or esophageal neoplasm.  There was a history of weekly vomiting precipitated by anxiety.  The Veteran also reported frequent dysphagia, with only being able to swallow liquids at least weekly, only being able to swallow liquids and soft foods at least weekly, and only being able to swallow solid food most of the time.  There was also a history of esophageal distress accompanied by substernal pain on a daily basis.  The Veteran also had daily heartburn and regurgitation.  Examination revealed that the Veteran's overall health was good with no signs of anemia.  

The Veteran also reported symptoms relating to his IBS including severe abdominal pain localized to the lower abdomen occurring on average at least once monthly and lasting one to three minutes, not associated with food intake.  The Veteran also reported diarrhea two times a week, alternating with constipation two to three days a week.  There was no evidence of hematochezia or melena.  The Veteran reported a history of nausea and vomiting weekly, as well as persistent diarrhea several times a week.  There was no history of fistula, ulcerative colitis, ostomy, or partial bowel obstruction.  There was a history of anorexia.  Physical examination revealed no signs of significant weight loss or malnutrition, anemia, or abdominal mass.  There was diffuse abdominal tenderness at the mid-epigastric region.  A diagnosis of IBS with mild affects on some activities of daily living was provided.

As noted above, the Veteran is currently assigned the maximum schedular rating of 30 percent authorized for IBS.

The Board notes that Diagnostic Code 7346 for hiatal hernia, allows a maximum schedular rating of 60 percent.  However, there is no evidence showing that the disability has been productive of material weight loss, hematemesis, melena, anemia.  Moreover, VA examiners have consistently indicated that the Veteran's GERD has not been productive of impairment of health.  Therefore, the disability would not warrant more than a 30 percent rating under Diagnostic Code 7346.  As discussed above, separate ratings under these diagnostic codes are prohibited.  While elevation to the next higher evaluation is authorized where the severity of the overall disability warrants such elevation, in this case the predominant disability is the Veteran's IBS, and the currently assigned rating of 30 percent is the maximum authorized for IBS.  

The Board has considered whether there is any schedular basis for granting this claim, but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to more than a 30 percent rating for GERD and IBS is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


